 186 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJefferson County Community Center, Inc. and Com- thereafter filed a response to the Notice To Showmunity Center Professional Employees Associ- Cause.ation, Colorado Education Association, NEA. Pursuant to the provisions of Section 3(b) of theCase 27-CA-7349 National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.DECISION AND ORDER Upon the entire record in this proceeding, theBoard makes the following:BY MEMBERS FANNING, JENKINS, ANDZIMMERMAN Ruling on the Motion for Summary JudgmentUpon a charge filed on June 9, 1981, by Commu- In its answer to the complaint and its response tonity Center Professional Employees Association, the Motion for Summary Judgment, RespondentColorado Education Association, NEA, herein admits the request and its refusal to bargain withcalled the Union, and duly served on Jefferson the Union. It, however, challenges the Union's cer-County Community Center, Inc., herein called Re- tification, reiterating its contentions in the underly-County Community Center, Inc., herein called Re- i sspondent, the General Counsel of the National ing representation proceeding that the Board lacksLabor Relations Board, by the Regional Director jurisdiction over its operations; that the Regionalfor Region 27, issued a complaint on June 15, 1981, and excluded certain others from the bargainingand excluded certain others from the bargainingagainst Respondent, alleging that Respondent hadagainst Respondent, alleging that Respondent had unit; that the Board improperly overruled certainengaged in and was engaging in unfair labor prac-ents challenges and objections to thetices affecting commerce within the meaning of first election; and that the Acting Regional Direc-Section 8(a)(5) and (1) and Section 2(6) and (7) of tor improperly overruled its objection to conductthe National Labor Relations Act, as amended. affecting the second election.Copies of the charge and complaint and notice of Review of the record herein, including thehearing before an administrative law judge were record in Case 27-RC-5990, reveals that on Febru-duly served on the parties to this proceeding. ary 1, 1980, the Union filed a representation peti-With respect to the unfair labor practices, the tion under Section 9 of the National Labor Rela-complaint alleges in substance that on May 19, tions Act. On June 27, 1980, after a hearing, the1981, following a Board election in Case 27-RC- Regional Director issued his Decision and Direc-5990,' the Union was duly certified as the exclusive tion of Election in which he found that the Boardcollective-bargaining representative of Respond- had jurisdiction over Respondent, rejecting Re-ent's employees in the unit found appropriate; and spondent's assertions that it was a political subdivi-that, commencing on or about June 3, 1981, and at sion of the State of Colorado. He also found thatall times thereafter, Respondent has refused, and Respondent possessed sufficient control over thecontinues to date to refuse, to bargain collectively employment conditions of its employees to enablewith the Union as the exclusive bargaining repre- it to bargain effectively with a labor organization.sentative, although the Union has requested and is Further, contrary to Respondent's positions, he in-requesting it to do so. Thereafter, Respondent filed cluded in the bargaining unit certain employeesits answer to the complaint admitting in part, and who Respondent asserted were supervisors and em-denying in part, the allegations in the complaint, ployees who were working on 1-year Federaland raising certain "affirmative defenses." grants and he excluded employees not directly in-On July 21, 1981, counsel for the General Coun- volved in client care or contact. The Regional Di-sel filed directly with the Board a Motion for Sum- rector directed an election in two voting groupsmary Judgment. Subsequently, on July 29, 1981, consisting of professional and nonprofessional em-the Board issued an order transferring the proceed- ployees, respectively. Respondent filed with theing to the Board and a Notice To Show Cause Board a timely request for review of the Regionalwhy the General Counsel's Motion for Summary Director's decision in which it reiterated the argu-Judgment should not be granted. Respondent ments previously rejected by the Regional Direc-tor. On August 4, 1980, the Board denied Respond-Official notice is taken of the record in the representation proceeding, ent's request for review.Case 27-RC-5990, as the term "record" is defined in Secs. 102.68 and Thereafter, the first election was conducted by102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th mail and manual balloting. The professional em-Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 ployees voted 37 for, and 17 against, inclusion inF.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 the same unit with the nonprofessional employees,(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. with 12 challenged and 4 void ballots. The overall259 NLRB No. 22 JEFFERSON COUNTY COMMUNITY CENTER, INC. 187tally revealed 60 votes for, and 59 against, the professional employees. Respondent filed a requestUnion, with 18 challenged and 3 void ballots. Re- for review of the Acting Regional Director's Sup-spondent challenged the 18 voters on the grounds plemental Decision which was denied by the Boardthat they were no longer employed and further as- on June 19, 1981. It thus appears that Respondentserted that certain of them had been improperly in- is attempting in this proceeding to relitigate issuescluded in the unit. It also filed timely objections to fully litigated and finally determined in the repre-the election alleging, in substance, that certain sentation proceeding.prounion alleged supervisors had intimidated an- It is well settled that in the absence of newly dis-tiunion or undecided employees; that there were ir- covered or previously unavailable evidence or spe-regularities regarding the mailed ballots; that a cial circumstances a respondent in a proceeding al-ballot of a professional employee should have been leging a violation of Section 8(a)(5) is not entitledvoided; that the Board agent interfered with the to relitigate issues which were or could have beenelection; and that a ballot had been fraudulently litigated in a prior representation proceeding.2cast by an ineligible employee. Thereafter, the Re- All issues raised by Respondent in this proceed-gional Director ordered a hearing on Respondent's ing were or could have been litigated in the priorchallenges and objections. On November 6, 1980, representation proceeding, and Respondent doesthe Hearing Officer issued his report in which he not offer to adduce at a hearing any newly discov-recommended that the challenges to certain ballots ered or previously unavailable evidence, nor doesbe sustained, that the challenges to the remaining it allege that any special circumstances exist hereinballots be overruled, that the objection relating to which would require the Board to reexamine thethe fraudulently cast ballot be sustained, and that decision made in the representation proceeding. Wethe remaining objections be overruled. He further therefore find that Respondent has not raised anyrecommended that if, after the issuance of the re- issue which is properly litigable in this unfair laborvised tally, the fraudulently cast ballot was deter- practice proceeding. Accordingly, we grant theminative, the election be set aside and a second Motion for Summary Judgment.3election be directed. Respondent filed timely ex- On the basis of the entire record, the Boardceptions to the Hearing Officer's report. On March makes the following:24, 1981, the Board adopted the Hearing Officer'sreport. FINDINGS OF FACTSubsequently, the ballots, the challenges toI. THE BUSINESS OF RESPONDENTwhich had been overruled, were opened and count-ed and a revised tally issued which revealed that Jefferson County Community Center, Inc., athe fraudulently cast ballot was determinative. Colorado corporation, with its principal office andTherefore, in accordance with the Board's March place of business at Arvada, Colorado, provides24 order (not published in volumes of Board Deci- educational and health services for the develop-sions), a second election was conducted on May 4, mentally disabled. During the fiscal year ending1981. The professional employees voted 23 for, and June 30, 1979, it had revenues in excess of49 against, inclusion in the same unit with the non- $3,700,000, and purchased goods valued at $15,000professional employees, with 2 challenged ballots. directly from points outside the State of Colorado.In addition, the professionals cast 53 votes for, and19 against, the Union, with 2 challenged ballots. See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941):The tally for the nonprofessionalee es d employs Rulesand ReBgulations of the Board, Secs. 102.67(0 and 102.69(c).The tally for the nonprofessional employees I Respondent asserts in its answer to the complaint that it was notshowed 17 votes for, and 55 against, the Union, served with the charge, although it does not renew this contention in itswith 2 challenged ballots. response to the Motion for Summary Judgment nor in its response to theBoard's Notice To Show Cause. The record reveals that Respondent wasRespondent filed a timely objection to the served with the charge.second election in which it contended that the Re- Respondent also denies pars. 2(c), (d), and (e) of the complaint whichgional Office had interfered with the election by al- allege that during the fiscal year ending June 30, 1979, it had revenues ingional Office had interfered with the election by al- excess of $3,700,000 and purchased goods valued at $15.000 directly fromlowing the professional employees to vote again on points outside the State of Colorado, that it receives in excess of $220,000whether they desired to be included in the same annually from Federal funds which are transferred directly across statelines, and that it is an employer within the meaning of Sec. 2(2), (6), andunit with the nonprofessional employees. The (7) of the Act. However, the Regional Director, in asserting jurisdictionActing Regional Director issued his Supplemental in his Decision and Direction of Election, found that for the fiscal yearDecision and Certification of Representative on ending June 30, 1979. Respondent had revenues of $3,724,222, that it pur-chased goods valued at approximately $15,000 directly from outside theMay 19, 1981, in which he overruled Respondent's State of Colorado, and received in excess of $220,000 annually from Fed-objection, certified the Union as the bargaining eral funds which were transferred directly across state lines. Subsequent.-representativ of the professional employees, and ly, the Board denied Respondent's request for review in which it raisedrepresentative of the professional employees, and the issue of jurisdiction, and Respondent does not now offer to adducecertified the results of the election among the non- any new evidence. 188 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, it receives in excess of $220,000 annu- spondent to bargain collectively with it as the ex-ally from Federal funds which are transferred di- clusive collective-bargaining representative of allrectly across state lines. the employees in the above-described unit.We find, on the basis of the foregoing, that Re- Commencing on or about June 3, 1981, and con-spondent is, and has been at all times material tinuing at all times thereafter to date, Respondentherein, an employer engaged in commerce within has refused, and continues to refuse, to recognizethe meaning of Section 2(6) and (7) of the Act, and and bargain with the Union as the exclusive repre-that it will effectuate the policies of the Act to sentative for collective bargaining of all employeesassert jurisdiction herein. in said unit.II. THE LABOR ORGANIZATION INVOLVED Accordingly, we find that Respondent has, sinceon or about June 3, 1981, and at all times thereaf-Community Center Professional Employees As-sociation, Colorado Education Association, NEA, ter, refused to bargain collectively with the Unionis a labor organization within the meaning of Sec- as the exclusive representative of the employees inis a labor organization within the meaning of Sec-tion 2(5) of the Act. the appropriate unit, and that, by such refusal, Re-spondent has engaged in and is engaging in unfairIII. THE UNFAIR LABOR PRACTICES labor practices within the meaning of Section8(a)(5) and (1) of the Act.A. The Representation Proceeding1. The unit IV. THE EFFECT OF THE UNFAIR LABOR1. The unitPRACTICES UPON COMMERCEThe following employees of Respondent consti-tute a unit appropriate for collective-bargaining The activities of Respondent set forth in sectionpurposes within the meaning of Section 9(b) of the III, above, occurring in connection with its oper-Act: ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-All social workers, case workers, counsel- tic, and commerce among the several States andor/evaluators, placement/follow-up specialists, tend to lead to labor disputes burdening and ob-therapists, nurses, teachers, home economists,behavior modification specialists, parent/- structing commerce and the free flow of com-behavior modification specialists, parent/-student involvement specialists, art/community merce.instructor, vocational training instructor and V. THE REMEDYnurse assistant; but excluding office clericalemployees, and all guards, nonprofessional em- Having found that Respondent has engaged inployees4and supervisors as defined in the Act, and is engaging in unfair labor practices within theand all other employees. meaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the UnionOn May 4, 1981, a majority of the employees of as the exclusive representative of all employees inRespondent in said unit, in a secret-ballot election the appropriate unit and, if an understanding isconducted under the supervision of the Regional reached, embody such understanding in a signedDirector for Region 27, designated the Union as agreement.their representative for the purpose of collective In order to insure that the employees in the ap-bargaining with Respondent. propriate unit will be accorded the services of theirThe Union was certified as the collective-bar- selected bargaining agent for the period providedselected bargaining agent for the period providedgaining representative of the employees in said unit by law, we shall construe the initial period of certi-on May 19, 1981, and the Union continues to beon May 19, 1981, and the Union continues to be fication as beginning on the date Respondent com-such exclusive representative within the meaning ofSection 9(a) of the Act. mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-B. The Request To Bargain and Respondent's propriate unit. See Mar-Jac Poultry Company, Inc.,Refusal 136 NLRB 785 (1962); Commerce Company d/b/aCommencing on or about May 28, 1981, and at Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328all times thereafter, the Union has requested Re- F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,'The complaint inadvertently describes the appropriate unit as exclud- 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ing professional employees, whereas it is clear from the record that non- The Board, upon the basis of the foregoing factsprofessional employees are excluded from this unit of professional em-ployees. and the entire record, makes the following: JEFFERSON COUNTY COMMUNITY CENTER, INC. 189CONCLUSIONS OF LAW (a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andaI Jeffmerson County Community Center, Inc. is conditions of employment with Community Centeran employer engaged in commerce within the Professional Employees Association, Coloradomeaning of Section 2(6) and (7) of the Act. Education Association, NEA, as the exclusive bar-2. Community Center Professional Employees gaining representative of its employees in the fol-Association, Colorado Education Association, lowing appropriate unitNEA, is a labor organization within the meaning ofSection 2(5) of the Act. All social workers, case workers, counsel-3. All social workers, case workers, or/evaluators, placement/follow-up specialists,counselor/evaluators, placement/follow-up special- therapists, nurses, teachers, home economists,ists, therapists, nurses, teachers, home economists, behavior modification specialists, parent/-behavior modification specialists, parent/student in- student involvement specialists, art/communityvolvement specialists, art/community instructor, instructor, vocational training instructor andvocational training instructor and nurse assistant; nurse assistant; but excluding office clericalbut excluding office clerical employees, and all employees, and all guards, nonprofessional em-guards, nonprofessional employees and supervisors ployees and supervisors as defined in the Act,as defined in the Act, and all other employees, con- and all other employees.stitute a unit appropriate for the purposes of collec- (b) In any like or related manner interferingtive bargaining within the meaning of Section 9(b) with, restraining, or coercing employees in theof the Act. rights guaranteed them in Section 7 of the Act.4. Since May 19, 1981, the above-named labor 2. Take the following affirmative action whichorganization has been and now is the certified and the Board finds will effectuate the policies of theexclusive representative of all employees in the Act:aforesaid appropriate unit for the purpose of collec- (a) Upon request, bargain with the above-namedtive bargaining within the meaning of Section 9(a) labor organization as the exclusive representativeof the Act. of all employees in the aforesaid appropriate unit5. By refusing on or about June 3, 1981, and at with respect to rates of pay, wages, hours, andall times thereafter, to bargain collectively with the other terms and conditions of employment and, ifabove-named labor organization as the exclusive an understanding is reached, embody such under-bargaining representative of all the employees of standing in a signed agreement.Respondent in the appropriate unit, Respondent (b) Post at its offices and facilities copies of thehas engaged in and is engaging in unfair labor prac- attached notice marked "Appendix."5Copies oftices within the meaning of Section 8(a)(5) of the said notice, on forms provided by the Regional Di-Act. rector for Region 27, after being duly signed by6. By the aforesaid refusal to bargain, Respond- Respondent's representative, shall be posted by Re-ent has interfered with, restrained, and coerced, spondent immediately upon receipt thereof, and beand is interfering with, restraining, and coercing, maintained by it for 60 consecutive days thereafter,employees in the exercise of the rights guaranteed in conspicuous places, including all places wherethem in Section 7 of the Act, and thereby has en- notices to employees are customarily posted. Rea-gaged in and is engaging in unfair labor practices sonable steps shall be taken by Respondent towithin the meaning of Section 8(a)(1) of the Act. insure that said notices are not altered, defaced, or7. The aforesaid unfair labor practices are unfair covered by any other material.labor practices affecting commerce within the (c) Notify the Regional Director for Region 27,meaning of Section 2(6) and (7) of the Act. in writing, within 20 days from the date of thisORDER Order, what steps have been taken to comply here-with.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re- ' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bylations Board hereby orders that the Respondent, Order of the National Labor Relations Board" shall read "Posted Pursu-Jefferson County Community Center, Inc., Arvada, ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.Colorado, its officers, agents, successors, and as-signs, shall:1. Cease and desist from: 190 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX sentative of all employees in the bargainingunit described below, with respect to rates ofNOTICE TO EMPLOYEESPOSTED BY ORDER OF THE pay, wages, hours, and other terms and condi-N IPOSTED BY ORDER OF THE RELATItions of employment and, if an understandingis reached, embody such understanding in aAn Agency of the United States Government signed agreement. The bargaining unit is:WE WILL NOT refuse to bargain collectively All social workers, case workers, counsel-concerning rates of pay, wages, hours, and or/evaluators, placement/follow-up special-other terms and conditions of employment ists, therapists, nurses, teachers, homewith Community Center Professional Employ- economists, behavior modification special-ees Association, Colorado Education Associ- ists, parent/student involvement specialists,ation, NEA, as the exclusive representative of art/community instructor, vocational train-the employees in the bargaining unit described ing instructor and nurse assistant; but ex-below. cluding office clerical employees, and allWE WILL NOT in any like or related manner guards, nonprofessional employees and su-interfere with, restrain, or coerce our employ- pervisors as defined in the Act, and all otherees in the exercise of the rights guaranteed employees.them by Section 7 of the Act.WE WILL, upon request, bargain with the JEFFERSON COUNTY COMMUNITYabove-named Union, as the exclusive repre- CENTER, INC.